Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office’s Reasons for an Allowance
	COMES NOW the patent office by an examiner and states at least a reason for an allowance of this application, to wit: that the Prior Art neither anticipates, nor in any reasonable combination suggests a method of manufacturing a circuit board including providing a substrate, the substrate including a bottom layer and a                      resin layer over the bottom layer, the resin layer including a first surface and a second surface opposite the first surface in contact with the bottom layer; forming a plurality of vias through the resin layer; depositing a first metal layer in the vias, the first metal layer in contact with the bottom layer and filling a portion of each of the vias; deposition a second metal layer over the first metal layer, the second metal layer disposed in the vias; forming a patterned  metal layer over the second metal layer wherein the patterned metal layer extends from the each of the vias to a position over the second surface; separating the bottom layer and the resin layer and removing a portion of the rein layer rom the first surface so that the first metal layer protrudes from the resin layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  	/CARL J ARBES/            Primary Examiner, Art Unit 3729